NO. 07-04-0393-CR
                                   NO. 07-04-0394-CR
                                   NO. 07-04-0395-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                         PANEL B

                                   OCTOBER 1, 2004

                         ______________________________


                             STEPHEN JAMES WILLIAMS,
                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,
                                                               Appellee


                       _________________________________

            FROM THE 3RD DISTRICT COURT OF ANDERSON COUNTY;

      NOS. 25512; 25513; 25514; HON. BASCOM W. BENTLEY, III, PRESIDING

                         _______________________________

Before JOHNSON, C.J., QUINN and CAMPBELL, JJ.

       Before this court is appellant's Motion to Dismiss Appeal. The document, signed

by appellant and his attorney, requests that the notice of appeal in each case be withdrawn

and the appeals voluntarily dismissed.

       No decision having been delivered prior to the receipt of the request for dismissal

of the notices of appeal, and all conditions applicable to the voluntary dismissal of a
criminal appeal having been met, it is ordered that the appeal be dismissed. Having

dismissed the appeals at the personal request of appellant and his attorney, no motions

for rehearing will be entertained, and the mandates shall issue forthwith.



                                                Brian Quinn
                                                  Justice

Do not publish.




                                            2